Exhibit 10.1

 

Subscription Agreement

 

Antares Pharma, Inc.

250 Phillips Blvd., Suite 290

Ewing, New Jersey 08618

 

 

Ladies and Gentlemen:

 

The undersigned (the “Investor”) hereby confirms and agrees with Antares Pharma,
Inc., a Delaware corporation (the “Company”), as follows:

 

1.          As of the Closing (as defined below) and subject to the terms and
conditions hereof, the Investor will purchase from the Company and the Company
will issue and sell to the Investor such number of units (the “Units”), each
consisting of an aggregate of (i) one share (the “Shares”) of the Company’s
common stock, $0.01 par value per share (the “Common Stock”), and (ii) a warrant
to purchase 0.4 of a share of Common Stock (the “Warrants” and together with the
Shares, the “Securities”), as is set forth on the signature page hereto (the
“Signature Page”) for a purchase price of $1.10 per Unit. The closing is
expected to occur on or about September 23, 2009 (the “Closing”), subject to the
satisfaction of certain closing conditions set forth herein.

2.          The offering and sale of the Units (the “Offering”) is being made
pursuant to (i) an effective registration statement (the “Initial Registration
Statement”) on Form S-3 (File No. 333-158630), including the Prospectus
contained therein (the “Base Prospectus”), filed with the Securities and
Exchange Commission (the “Commission”) on April 17, 2009; (ii) if applicable,
certain “free writing prospectuses” (as that term is defined in Rule 405 under
the Securities Act of 1933, as amended (the “Act”)), that have been or will be
filed with the Commission and delivered to the Investor on or prior to the date
hereof (each, a “Free Writing Prospectus”); and (iii) a final prospectus
supplement (the “Prospectus Supplement” and together with the Base Prospectus,
the “Prospectus”) containing certain supplemental information regarding the
Units and terms of the Offering that has been delivered to the Investor on or
prior to the date hereof and will be filed with the Commission in accordance
with applicable securities laws.

3.           On the date of Closing (the “Closing Date”), the Company shall
deliver to Investor (i) the Shares via the Depository Trust Company’s (“DTC”)
Deposit or Withdrawal at Custodian system via the DTC instructions set forth on
the signature page hereto and (ii) the Warrants in physical, certificated form
to the address set forth on the signature page hereto, such Shares and Warrants
to be registered in such name or names as designated by the Investor on the
signature page hereto. The Shares and Warrants shall be unlegended and free of
any resale restrictions.

4.          The Company’s obligation to issue and sell the Units to the Investor
shall be subject to the receipt by the Company of the purchase price for the
Units being purchased hereunder as set forth on the Signature Page and the
accuracy of the representations and warranties made by the Investor herein and
the fulfillment of those undertakings herein of the Investor to be fulfilled
prior to the Closing. The Investor’s obligation to purchase the Units shall be
subject to the accuracy of the representations and warranties made by the
Company and the fulfillment of those undertakings of the Company to be fulfilled
prior to the Closing. The purchase price for the Units being purchased hereunder
as set forth on the Signature Page shall be reduced by $10,000; such amount is
intended by the Company to pay for Investor’s legal fees incurred in connection
with the transactions contemplated hereby.

5.          The Company shall before the opening of trading on the NYSE Amex on
the next trading day after the date hereof, file a Current Report on Form 8-K
disclosing all material aspects of the transactions contemplated hereby. The
Company shall not identify the Investor by name in any public filing, or
otherwise publicly disclose the

 

--------------------------------------------------------------------------------

 

 



Investor’s name, without the Investor’s prior written consent, unless required
by applicable laws, rules and regulations.

6.           The Investor represents that (i) it has had full access to the
General Disclosure Package prior to or in connection with its receipt of this
Subscription Agreement and is relying only on such information and documents in
making its decision to purchase the Units; and (ii) it is acquiring the Units
for its own account, or an account over which it has investment discretion, and
does not have any agreement or understanding, directly or indirectly, with any
person or entity to distribute any of the Units.

7.          The Investor has the requisite power and authority to enter into
this Subscription Agreement and to consummate the transactions contemplated
hereby.

8.           The Investor represents that neither the Investor nor any person
acting on behalf of, or pursuant to any understanding with or based upon any
information received from, the Investor has, directly or indirectly, as of the
date of this Subscription Agreement, engaged in any transactions in the
securities of the Company or has violated its obligations of confidentiality
with respect to the Offering since the time that the Investor was first
contacted by the Company or its agents with respect to the transactions
contemplated hereby. The Investor covenants that neither it, nor any person
acting on behalf of, or pursuant to any understanding with or based upon any
information received from, the Investor will engage in any transactions in the
securities of the Company prior to the time that the transactions contemplated
by this Subscription Agreement are publicly disclosed. Notwithstanding the
foregoing, in the case of an Investor and/or its affiliates that is,
individually or collectively, a multi-managed investment bank or vehicle whereby
separate portfolio managers manage separate portions of such Investor’s or
affiliates assets and the portfolio managers have no direct knowledge of the
investment decisions made by the portfolio managers managing other portions of
such Investor’s or affiliates assets, the representation set forth above shall
only apply with respect to the portion of assets managed by the portfolio
managers that have knowledge about the financing transaction contemplated by
this Subscription Agreement.

9.           The Investor represents that, except as set forth on the signature
page, (i) it has had no position, office or other material relationship within
the past three years with the Company or persons known to it to be affiliates of
the Company, (ii) it is not a, and it has no direct or indirect affiliation or
association with any, FINRA member or an Associated Person (as such term is
defined under FINRA Membership and Registration Rules Section 1011(b)) as of the
date hereof, and (iii) neither it nor any group of investors (as identified in a
public filing made with the Commission) of which it is a member, acquired, or
obtained the right to acquire, 20% or more of the Common Stock (or securities
convertible or exercisable for Common Stock) or the voting power of the Company
on a post-transaction basis.

10. 

The Company hereby represents and warrants to, and covenants with, the Investor,
as follows:

 

(a)

The Initial Registration Statement has been filed with the Commission pursuant
to Rule 415 under the Act. The Company satisfies all of the requirements of the
Act and the rules and regulations of the Commission thereunder (the “Rules and
Regulations”) for use of Form S-3 for the offering of the Units contemplated
hereby, including the transaction requirements set forth in General Instruction
I.B.6. of such form. The aggregate market value of all securities sold by or on
behalf of the Company pursuant to Form S-3 during the period of 12 calendar
months immediately prior to, and including, the offering of the Units
contemplated hereby is no more than one-third of the aggregate market value of
the voting and non-voting common equity held by non-affiliates of the Company,
all as contemplated by General Instruction I.B.6.(a) of such form. The Company
is not a shell company (as defined in Rule 405 under the Act), and has not been
a shell company for at least 12 calendar months prior to the filing of the
Initial Registration Statement. The Initial Registration Statement and any
post-effective amendment thereto, excluding exhibits thereto, have been declared
effective by the Commission in such form and meet the requirements of the Act
and the Rules and Regulations. Other than (i) a registration statement, if any,
increasing the size of the offering filed pursuant to Rule 462(b) under the Act
and the Rules and Regulations (a “Rule 462(b) Registration Statement”) and (ii)
the Prospectus contemplated by this Subscription

 

2

 



--------------------------------------------------------------------------------

 

 



Agreement to be filed pursuant to Rule 424(b) of the Rules and Regulations in
accordance with Section 5 hereof and (iii) any Issuer Free Writing Prospectus
(as defined below), no other document with respect to the offer and sale of the
Units has heretofore been filed with the Commission. No stop order suspending
the effectiveness of the Initial Registration Statement, any post-effective
amendment thereto or the Rule 462(b) Registration Statement, if any, has been
issued and no proceeding for that purpose or pursuant to Section 8A of the Act
has been initiated or, to the knowledge of the Company, threatened by the
Commission. The Base Prospectus and any prospectus subject to completion
included in the Initial Registration Statement or any preliminary prospectus
(including any preliminary prospectus supplement) relating to the Units filed
with the Commission pursuant to Rule 424(b) of the Rules and Regulations is
hereinafter called a “Preliminary Prospectus.” The various parts of the Initial
Registration Statement and the Rule 462(b) Registration Statement, if any, in
each case including all exhibits thereto and including (i) the information
contained in the Prospectus filed with the Commission pursuant to Rule 424(b) of
the Rules and Regulations and deemed by virtue of Rules 430B and 430C under the
Act to be part of the Initial Registration Statement at the time it became
effective and (ii) the documents incorporated by reference in the Rule 462(b)
Registration Statement at the time the Rule 462(b) Registration Statement became
effective, are hereinafter collectively called the “Registration Statements.”

Any reference herein to any Registration Statement, Preliminary Prospectus or
the Prospectus shall be deemed to refer to and include the documents
incorporated by reference therein. Any reference to any amendment or supplement
to any Preliminary Prospectus or the Prospectus shall be deemed to refer to and
include any documents filed after the date of such Preliminary Prospectus or the
Prospectus under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and incorporated by reference in such Preliminary Prospectus or
Prospectus, as the case may be. Any reference to any amendment to the
Registration Statements shall be deemed to refer to and include any annual
report of the Company filed pursuant to Section 13(a) or 15(d) of the Exchange
Act after the date of this Subscription Agreement that is incorporated by
reference in the Registration Statements.

 

(b)

As of the Applicable Time (as defined below) and as of the Closing, as the case
may be, neither (i) the General Use Free Writing Prospectus(es) (as defined
below) issued at or prior to the Applicable Time and the Pricing Prospectus (as
defined below), considered together (collectively, the “General Disclosure
Package”), (ii) any individual Limited Use Free Writing Prospectus (as defined
below), nor (iii) the bona fide electronic road show (as defined in Rule
433(h)(5) of the Rules and Regulations that has been made available without
restriction to any person), when considered together with the General Disclosure
Package, included or will include any untrue statement of a material fact or
omitted or will omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. As used in this paragraph (b) and elsewhere in this
Subscription Agreement:

 

a.

“Applicable Time” means 10:00 P.M., New York time, on the date of this
Subscription Agreement.

 

b.

“Pricing Prospectus” means the Base Prospectus, as amended and supplemented
immediately prior to the Applicable Time, including any document incorporated by
reference therein and any prospectus supplement deemed to be a part thereof.

 

c.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 of the Rules and Regulations relating to the Shares in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g) of
the Rules and Regulations.

 

3

 



--------------------------------------------------------------------------------

 

 



 

d.

“General Use Free Writing Prospectus” means any Issuer Free Writing Prospectus
that is identified on Schedule B hereto.

 

e.

“Limited Use Free Writing Prospectuses” means any Issuer Free Writing Prospectus
that is not a General Use Free Writing Prospectus.

 

(c)

No order preventing or suspending the use of any Preliminary Prospectus, any
Issuer Free Writing Prospectus or the Prospectus relating to the offering of the
Units has been issued by the Commission, and no proceeding for that purpose or
pursuant to Section 8A of the Act has been instituted or, to the knowledge of
the Company, threatened by the Commission, and any Preliminary Prospectus, if
any, at the time of filing thereof, conformed in all material respects to the
requirements of the Act and the Rules and Regulations, and did not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

 

(d)

At the respective times the Registration Statements and any amendments thereto
became or become effective, at the date of this Subscription Agreement and at
the Closing, each Registration Statement and any amendments thereto conformed
and will conform in all material respects to the requirements of the Act and the
Rules and Regulations and did not and will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading; and the Prospectus
and any amendments or supplements thereto, at the time the Prospectus or any
amendment or supplement thereto was issued and at the Closing, conformed and
will conform in all material respects to the requirements of the Act and the
Rules and Regulations and did not and will not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Prospectus contains all required information under the Act
with respect to the Units and the distribution of the Units.

 

(e)

Each Issuer Free Writing Prospectus, if any, as of its issue date and at all
subsequent times through the completion of the offer and sale of the Units did
not, does not and will not include any information that conflicted, conflicts or
will conflict with the information contained in the Registration Statement,
Pricing Prospectus or the Prospectus, including any document incorporated by
reference therein and any prospectus supplement deemed to be a part thereof that
has not been superseded or modified, or included or would include an untrue
statement of a material fact or omitted or would omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances prevailing at the subsequent time,
not misleading.

 

(f)

The documents incorporated by reference in the Prospectus, when they were filed
with the Commission conformed in all material respects to the requirements of
the Act or the Exchange Act, as applicable, and the rules and regulations of the
Commission thereunder and none of such documents contained any untrue statement
of a material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements therein not misleading, in the light
of the circumstances under which they were made; and any further documents so
filed and incorporated by reference in the Prospectus, when such documents are
filed with the Commission, will conform in all material respects to the
requirements of the Act or the Exchange Act, as applicable, and the rules and
regulations of the Commission thereunder and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, in
the light of the circumstances under which they are made.

 

(g)

The Company has not, directly or indirectly, distributed and will not distribute
any offering material in connection with the offering and sale of the Units
other than any Preliminary

 

4

 



--------------------------------------------------------------------------------

 

 



Prospectus, the Prospectus and other materials, if any, permitted under the Act.
The Company will file with the Commission all Issuer Free Writing Prospectuses
(other than a “road show,” as described in Rule 433(d)(8) of the Rules and
Regulations) in the time and manner required under Rules 163(b)(2) and 433(d) of
the Rules and Regulations.

 

(h)

At the time of filing the Initial Registration Statement, any 462(b)
Registration Statement and any post-effective amendments thereto, and at the
date hereof, the Company was not, and the Company currently is not, an
“ineligible issuer,” as defined in Rule 405 of the Rules and Regulations.

 

(i)

The Company is a “smaller reporting company,” as defined in Rule 405 of the
Rules and Regulations.

 

(j)

Except as listed in Schedule A hereto, the Company has no direct or indirect
Subsidiaries. “Subsidiary” means, with respect to any entity, any corporation or
other organization of which securities or other ownership interest having
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions, are directly or indirectly owned by such
entity or of which such entity is a partner or is, directly or indirectly, the
beneficial owner of 50% or more of any class of equity securities or equivalent
profit participation interests.

 

(k)

Each of the Company and the Subsidiaries is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite corporate power and authority to own and use its properties and assets
and to carry on its business as currently conducted. Neither the Company nor any
of its Subsidiaries is in violation of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents. Each of the Company and the Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
have or result in (i) a material adverse effect on the legality, validity or
enforceability of this Subscription Agreement, (ii) a material adverse effect on
the condition (financial or otherwise), results of operations, assets, business
or prospects of the Company and the Subsidiaries, taken as a whole, or (iii) a
material adverse effect on the Company's ability to perform in any material
respect on a timely basis its obligations under this Subscription Agreement or
consummate any transactions contemplated by this Subscription Agreement, the
General Disclosure Package or the Prospectus (any of (i), (ii) or (iii) being
referred to herein as a “Material Adverse Effect”).

 

(l)

The Company has the requisite corporate power and authority to enter into and to
consummate the transactions contemplated by this Subscription Agreement and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Subscription Agreement by the Company and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company and no further corporate action is
required by the Company in connection therewith. This Subscription Agreement has
been (or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except (i) as limited by laws of general application relating to
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, (ii) as limited by rules of law governing
specific performance, injunctive relief, or other equitable remedies and (iii)
to the extent the indemnification provisions contained in this Subscription
Agreement may be limited by applicable federal or state securities laws.

 

(m)

The Company has an authorized capitalization as set forth in the Pricing
Prospectus and the Shares to be issued and sold by the Company pursuant to this
Subscription Agreement has been duly and

 

5

 



--------------------------------------------------------------------------------

 

 



validly authorized and, when issued and delivered against payment therefor as
provided in this Subscription Agreement, will be duly and validly issued, and
will be fully paid and nonassessable and free of any preemptive or similar
rights and will conform to the description thereof contained in the General
Disclosure Package and the Prospectus.

 

(n)

The entire authorized capital stock of the Company consists of (A) 150,000,000
shares of Common Stock, 78,969,542 of which are issued and outstanding, and (B)
3,000,000 shares of preferred stock, none of which are issued and outstanding.
All shares of the Company’s issued and outstanding capital stock have been duly
authorized, are validly issued and outstanding, and are fully paid and
nonassessable, and conform to the description thereof contained in the General
Disclosure Package and the Prospectus. None of the outstanding shares of Common
Stock were issued in violation of any statutory or common law preemptive rights.
There are no dividends which have accrued or been declared but are unpaid on the
capital stock of the Company. All securities of the Company have been issued in
all material respects in accordance with the provisions of all applicable
securities and other laws. No Person has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
transactions contemplated by this Subscription Agreement. Except as a result of
the purchase and sale of the Units and except for employee and director stock
options under the Company's equity compensation plans and for 17,294,500 shares
of Common Stock issuable pursuant to outstanding warrants, there are no
outstanding options, warrants, rights to subscribe to, calls or commitments of
any character whatsoever relating to, or securities, rights or obligations
convertible into or exchangeable for, or giving any Person any right to
subscribe for or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of Common Stock, or securities
or rights convertible or exchangeable into shares of Common Stock. The
description of the Company’s stock option, stock bonus and other stock plans or
arrangements, and the options or other rights granted thereunder, as described
in the General Disclosure Package and the Prospectus, accurately and fairly
present the information required to be shown with respect to such plans,
arrangements, options and rights. The issue and sale of the Units will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Investor) and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under such securities. “Person” means an individual or corporation, partnership,
trust, incorporated or unincorporated association, joint venture, limited
liability company, joint stock company, government (or an agency or subdivision
thereof) or other entity of any kind.

 

(o)

The Shares have been duly authorized and, when issued and paid for in accordance
with this Subscription Agreement, will be duly and validly issued, fully paid
and nonassessable, free and clear of all Liens, other than any Liens created by
or imposed on the holders thereof through no action of the Company. The Warrants
have been duly authorized, and when executed and delivered by the Company, will
constitute valid and binding obligations of the Company enforceable in
accordance with their terms, except that such enforcement may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws, now or hereafter in effect, affecting creditors’ rights generally. The
number of shares of Common Stock issuable upon exercise of the Warrants (the
“Warrant Stock”) has been duly authorized and reserved for issuance pursuant to
the terms of the Warrants, and when issued by the Company upon valid exercise of
the Warrants and payment of the exercise price, will be duly and validly issued,
fully paid and nonassessable and free of any preemptive or similar rights and
will conform to the description thereof contained in the General Disclosure
Package and the Prospectus. The Company has reserved from its duly authorized
capital stock (i) the maximum number of shares of Common Stock issuable pursuant
to this Subscription Agreement and (ii) the maximum number of shares of Warrant
Stock. “Lien” means a lien, charge, security interest, encumbrance, right of
first refusal or other restriction, except for a lien for current taxes not yet
due and payable and a minor imperfection of title, if any, not material in
nature or amount and not materially detracting from the

 

6

 



--------------------------------------------------------------------------------

 

 



value or impairing the use of the property subject thereto or impairing the
operations or proposed operations of the Company.

 

(p)

All the outstanding shares of capital stock (if any) of each of the Subsidiaries
have been duly authorized and validly issued, are fully paid and nonassessable
and, except to the extent set forth in the General Disclosure Package and the
Prospectus, are owned by the Company directly or indirectly through one or more
wholly-owned Subsidiaries, free and clear of all Liens.

 

(q)

The execution, delivery and performance of this Subscription Agreement and the
Warrants by the Company, the issuance and sale of the Units, and the issuance of
the Warrant Stock upon the exercise of the Warrants and the consummation by the
Company of the transactions contemplated thereby do not and will not (i)
conflict with or violate any provision of the Company’s or any of the
Subsidiaries’ certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a debt of
the Company or any of the Subsidiaries) or other understanding to which the
Company or any of the Subsidiaries is a party or by which any property or asset
of the Company or any of the Subsidiaries is bound or affected, or (iii) result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which the Company
or any of the Subsidiaries is subject (including federal and state securities
laws and regulations), or by which any property or asset of the Company or any
of the Subsidiaries is bound or affected, except, in the case of clause (ii),
where such conflict, default or violation would not have or result in a Material
Adverse Effect.

 

(r)

Except for the registration of the Securities under the Act, Exchange Act and
applicable state securities laws, the Financial Industry Regulatory Authority,
Inc. (“FINRA”) and NYSE Amex (the “Exchange”) in connection with the purchase of
the Units and the exercise of the Warrants by the Investor, no consent,
approval, authorization or order of, or filing, qualification or registration
(each an “Authorization”) with, any court, governmental or non-governmental
agency or body, foreign or domestic, is required for the execution, delivery and
performance of this Subscription Agreement or the Warrants by the Company, the
offer or sale of the Units and the consummation of the transactions contemplated
hereby.

 

(s)

KPMG LLP, who have certified certain financial statements and related schedules
included or incorporated by reference in the Registration Statements, the
General Disclosure Package and the Prospectus is an independent registered
public accounting firm within the meaning of Article 2-01 of Regulation S-X and
the Public Company Accounting Oversight Board (United States) (the “PCAOB”).
Except as disclosed in the Registration Statement and as pre-approved in
accordance with the requirements set forth in Section 10A of the Exchange Act,
KPMG LLP has not been engaged by the Company to perform any “prohibited
activities” (as defined in Section 10A of the Exchange Act).

 

(t)

The financial statements, together with the related notes and schedules,
included or incorporated by reference in the General Disclosure Package, the
Prospectus and in each Registration Statement comply in all material respects
with applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with generally accepted
accounting principles in the United States, applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, subject to normal
year-end audit adjustments. Such financial statements fairly present in all
material respects the financial position of the Company and its consolidated
Subsidiaries, if any, as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of

 

7

 



--------------------------------------------------------------------------------

 

 



unaudited statements, to normal year-end audit adjustments. All information
contained in the Registration Statements, the General Disclosure Package and the
Prospectus regarding “non-GAAP financial measures” (as defined in Regulation G)
complies with Regulation G and Item 10 of Regulation S-K, to the extent
applicable.

 

(u)

Neither the Company nor any of the Subsidiaries has sustained, since the date of
the latest audited financial statements included or incorporated by reference in
the General Disclosure Package, any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, otherwise than as set forth or contemplated in the General Disclosure
Package; and, since such date, there has not been any change in the capital
stock (other than Common Stock of the Company issued pursuant to the exercise of
warrants or upon the exercise of stock options previously outstanding under the
Company’s stock option plans and the issuance of Common Stock pursuant to
employee stock purchase plans) or long-term debt of the Company or any of the
Subsidiaries, or any material adverse change, or any development involving a
prospective material adverse change, in or affecting the business, assets,
general affairs, management, financial position, prospects, stockholders’ equity
or results of operations of the Company and the Subsidiaries taken as a whole,
otherwise than as set forth or contemplated in the General Disclosure Package.

 

(v)

Except as set forth in the General Disclosure Package and the Prospectus, there
is no legal or governmental proceeding pending to which the Company or its
Subsidiaries is a party or of which any property or assets of the Company or its
Subsidiaries is the subject that is required to be described in the Registration
Statement or the General Disclosure Package and is not described therein, or
that, singularly or in the aggregate, if determined adversely to the Company or
its Subsidiaries, might have a Material Adverse Effect or would prevent or
adversely affect the ability of the Company to perform its obligations under
this Subscription Agreement; and to the Company’s knowledge, no such proceedings
are threatened or contemplated by governmental authorities or threatened by
others.

 

(w)

Neither the Company nor any of its Subsidiaries (i) is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
of the Subsidiaries under), nor has the Company or any of the Subsidiaries
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business, except in the case of clauses (i) and
(iii) as would not have or reasonably be expected to result in a Material
Adverse Effect.

 

(x)

The Company and the Subsidiaries hold all material authorizations, consents,
approvals, franchises, licenses and permits required under applicable law or
regulation for the operation of the business of the Company and the Subsidiaries
as presently operated (the “Governmental Authorizations”). All the Governmental
Authorizations have been duly issued or obtained and are in full force and
effect, and the Company and the Subsidiaries are in material compliance with the
terms of all of the Governmental Authorizations. The Company and the
Subsidiaries have not engaged in any activity that, to their knowledge, would
cause revocation or suspension of any such Governmental Authorizations. The
Company has no knowledge of any facts which would reasonably be expected to
cause the Company to believe that the Governmental Authorizations will not be
renewed by the appropriate governmental authorities in the ordinary course. None
of the execution, delivery or performance of this Subscription Agreement shall
adversely affect the status of any of the Governmental Authorizations. There is
no proceeding before the United States Food and Drug Administration of the U.S.
Department of Health and Human Services (“FDA”) or

 

8

 



--------------------------------------------------------------------------------

 

 



comparable federal, state, local or foreign governmental bodies (it being
understood that the interaction between the Company and the FDA and such
comparable governmental bodies relating to the clinical development and product
approval process shall not be deemed proceedings for purposes of this
representation), which is required to be described in the General Disclosure
Package or the Prospectus or a document incorporated by reference therein and is
not described therein, or which, singularly or in the aggregate, if determined
adversely to the Company or any of its subsidiaries, could reasonably be
expected to have a Material Adverse Effect; and to the best of the Company’s
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others.

 

(y)

Without limiting the generality of the representations and warranties made in
the paragraph above, the Company represents and warrants that (A) the Company
and each of the Subsidiaries is in material compliance with all applicable
provisions of the United States Federal Food, Drug, and Cosmetic Act and the
rules and regulations promulgated thereunder (the “FDC Act”) and equivalent
laws, rules and regulations in jurisdictions outside the United States in which
the Company or the Subsidiaries do business, (B) its products and those of each
of the Subsidiaries that are in the Company’s control are not adulterated or
misbranded and are in lawful distribution, (C) all of the products marketed by
and within the control of the Company comply in all material respects with any
conditions of approval and the terms of the application by the Company to the
appropriate Regulatory Authorities, (D) no Regulatory Authority has initiated
legal action with respect to the manufacturing of the Company’s products, such
as seizures or required recalls, and the Company is in compliance with
applicable good manufacturing practice regulations, (E) the Company’s products
are labeled and promoted by the Company and its representatives in material
compliance with the applicable terms of the marketing applications submitted by
the Company to the Regulatory Authorities and the provisions of the FDC Act and
foreign equivalents, (F) all adverse events that were known to and required to
be reported by Company to the Regulatory Authorities have been reported to the
Regulatory Authorities in a timely manner, (G) neither the Company nor any of
the Subsidiaries is, to their knowledge, employing or utilizing the services of
any individual who has been debarred under the FDC Act or foreign equivalents,
(H) all stability studies required to be performed for products distributed by
the Company or any of the Subsidiaries have been completed or are ongoing in
material compliance with the applicable Regulatory Authority requirements, (I)
any products exported by the Company or any of the Subsidiaries have been
exported in material compliance with the FDC Act and (J) the Company and the
Subsidiaries are in compliance in all material respects with all applicable
provisions of the Controlled Substances Act. The studies, tests and preclinical
or clinical trials conducted by or on behalf of the Company that are described
in the General Disclosure Package and the Prospectus (the “Company Studies and
Trials”) were and, if still pending, are being, conducted in all material
respects in accordance with experimental protocols, procedures and controls
pursuant to, where applicable, accepted professional scientific standards; the
descriptions of the results of the Company Studies and Trials contained in the
General Disclosure Package and Prospectus are accurate in all material respects;
and the Company has not received any notices or correspondence with the FDA or
any foreign, state or local governmental body exercising comparable authority
requiring the termination, suspension or material modification of any Company
Studies and Trials that termination, suspension or material modification would
reasonably be expected to have a Material Adverse Effect. “Regulatory Authority”
means any governmental authority in a country or region that regulates the
manufacture or sale of Company’s products, including, but not limited to, the
FDA.

 

(z)

Neither the Company nor any of the Subsidiaries is or, after giving effect to
the offering of the Units and the application of the proceeds thereof as
described in the General Disclosure Package and the Prospectus, will become an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations of the Commission thereunder.

 

(aa)

Neither the Company nor, to the knowledge of the Company, any of its officers,
directors or affiliates has taken or will take, directly or indirectly, any
action designed or intended to stabilize

 

9

 



--------------------------------------------------------------------------------

 

 



or manipulate the price of any security of the Company, or which caused or
resulted in, or which might in the future reasonably be expected to cause or
result in, stabilization or manipulation of the price of any security of the
Company.

 

(bb)

The Company and each of the Subsidiaries has the right to use or is the sole and
exclusive owner of all right, title and interest (A) in and to all foreign and
domestic patents, patent rights, trademarks, service marks, trade names, brands
and copyrights (whether or not registered and, if applicable, including pending
applications for registration) owned, used or controlled by the Company and such
Subsidiary (collectively, the “Rights”) and (B) in and to each material
invention, software, trade secret, technology, product, composition, formula and
method of process used by the Company or such Subsidiary (the Rights together
with such other items, the “Intellectual Property”), and necessary to conduct
their respective businesses as currently conducted, and as proposed to be
conducted and described in the General Disclosure Package and the Prospectus,
and, to the Company’s and such Subsidiary’s knowledge, has the right to use the
same, free and clear of any claim or conflict with the rights of others; other
than as set forth in the General Disclosure Package and the Prospectus, no
material royalties or fees (license or otherwise) are payable by the Company or
the Subsidiaries to any Person by reason of the ownership or use of any of the
Intellectual Property; there have been no written claims made against the
Company or the Subsidiaries asserting the invalidity, abuse, misuse, or
unenforceability of any of the Intellectual Property, and, to the best of the
Company’s knowledge, there are no reasonable grounds for any such claims;
neither the Company nor any of the Subsidiaries have made any written claim of
any violation or infringement by others of its rights in the Intellectual
Property, and to the Company’s knowledge, no reasonable grounds for such claims
exist; and neither the Company nor any of the Subsidiaries have received written
notice that it is in conflict with or infringing upon the asserted rights of
others in connection with the Intellectual Property. All licenses for the use of
the Intellectual Property described in the General Disclosure Package and the
Prospectus are valid, binding upon and enforceable by or against the parties
thereto in accordance their terms. The Company has taken all necessary actions
to obtain ownership of all works of authorship and inventions made by its
employees, consultants and contractors during the time they were employed by or
under contract with the Company and which relate to the Company’s business. All
founders and key employees have signed confidentiality and invention assignment
agreements with the Company.

 

(cc)

The Company and the Subsidiaries do not own any real property and have good and
marketable title to all personal property owned by them that is material to the
business of the Company and the Subsidiaries, taken as a whole, in each case
free and clear of all Liens, except those, if any, set forth in the General
Disclosure Package and the Prospectus. Any real property and facilities held
under lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases (subject to laws of general application
relating to bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and rules of law governing specific
performance, injunctive relief, or other equitable remedies) with which the
Company and the Subsidiaries are in material compliance.

 

(dd)

No material labor dispute exists or, to the knowledge of the Company or any of
the Subsidiaries, is imminent with respect to any of the employees of the
Company or any of the Subsidiaries which would have or result in a Material
Adverse Effect.

 

(ee)

No “prohibited transaction” (as defined in Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”), or Section 4975 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”)) or
“accumulated funding deficiency” (as defined in Section 302 of ERISA) or any of
the events set forth in Section 4043(b) of ERISA (other than events with respect
to which the thirty (30)-day notice requirement under Section 4043 of ERISA has
been waived) has occurred with respect to any employee benefit plan of the
Company or any of its Subsidiaries

 

10

 



--------------------------------------------------------------------------------

 

 



which could, singularly or in the aggregate, have a Material Adverse Effect.
Each employee benefit plan of the Company or any of its Subsidiaries is in
compliance in all material respects with applicable law, including ERISA and the
Code. The Company and its Subsidiaries have not incurred and could not
reasonably be expected to incur liability under Title IV of ERISA with respect
to the termination of, or withdrawal from, any pension plan (as defined in
ERISA). Each pension plan for which the Company or any of its Subsidiaries would
have any liability that is intended to be qualified under Section 401(a) of the
Code is so qualified, in all material respects, and, to the knowledge of the
Company, nothing has occurred, whether by action or by failure to act, which
could, singularly or in the aggregate, cause the loss of such qualification.

 

(ff)

There has been no storage, generation, transportation, handling, treatment,
disposal, discharge, emission, or other release of any kind of toxic or other
wastes or other hazardous substances by, due to, or caused by the Company or any
of its Subsidiaries (or, to the knowledge of the Company, any other entity for
whose acts or omissions the Company or any of its Subsidiaries is or may be
liable) upon any of the property now or previously owned or leased by the
Company or any of its Subsidiaries, in violation of any statute or any
ordinance, rule, regulation, order, judgment, decree or permit or which would,
under any statute or any ordinance, rule (including rule of common law),
regulation, order, judgment, decree or permit, give rise to any liability,
except for any violation or liability that would not have, singularly or in the
aggregate with all such violations and liabilities, a Material Adverse Effect;
there has been no disposal, discharge, emission or other release of any kind
onto such property or into the environment surrounding such property of any
toxic or other wastes or other hazardous substances with respect to which the
Company or any of its Subsidiaries have knowledge, except for any such disposal,
discharge, emission, or other release of any kind that would not have,
singularly or in the aggregate with all such discharges and other releases, a
Material Adverse Effect.

 

(gg)

The Company and its Subsidiaries each (i) has filed all necessary federal, state
and foreign income and franchise tax returns, (ii) has paid all federal state,
local and foreign taxes due and payable for which it is liable, and (iii) does
not have any tax deficiency or claims outstanding or assessed or, to the
knowledge of the Company, proposed against it that could reasonably be expected
to have a Material Adverse Effect.

 

(hh)

The Company and the Subsidiaries are insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which the Company and the Subsidiaries are
engaged. All of the insurance policies of the Company and the Subsidiaries are
in full force and effect and are valid and enforceable in accordance with their
terms, and the Company and the Subsidiaries have complied with all material
terms and conditions thereof. Neither the Company nor any of the Subsidiaries
has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business
without a significant increase in cost.

 

(ii)

The Company and each of the Subsidiaries maintains a system of internal
accounting controls sufficient in the judgment of the Company’s management to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company maintains effective internal control
over financial reporting (as such term is defined in Rule 13a-15 under the
Exchange Act). Since the end of the Company’s most recent audited fiscal year,
there has not been (A) a material weakness in the Company’s internal control
over financial reporting (whether or not remediated) or (B) a change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial

 

11

 



--------------------------------------------------------------------------------

 

 



reporting. The Company maintains disclosure controls and procedures (as such is
defined in Rule 13a-15 under the Exchange Act) that comply with the requirements
of the Exchange Act; such disclosure controls and procedures have been designed
to ensure that information required to be disclosed by the Company and its
Subsidiaries is accumulated and communicated to the Company’s management,
including the Company’s principal executive officer and principal financial
officer by others within those entities, and such disclosure controls and
procedures are effective in all material respects to perform the functions for
which they were established.

 

(jj)

The minute books of the Company and the Subsidiaries contain in all material
respects complete and accurate records of all meetings and other corporate
actions of the board of directors, committees of the board of directors,
incorporators and stockholders of the Company and the Subsidiaries from the date
of incorporation of each such entity to the date hereof. All corporate books,
including without limitation the share transfer register, comply in all material
respects with applicable laws and regulations and have been regularly updated.
There are no matters that have occurred in respect of which minutes have been or
should have been added to the minute books of the Company or its Subsidiaries
that would have to be disclosed in the Prospectus.

 

(kk)

There is no franchise agreement, lease, contract, or other agreement or document
required by the Act or by the Rules and Regulations to be described in the
General Disclosure Package and in the Prospectus or a document incorporated by
reference therein or to be filed as an exhibit to the Registration Statements or
a document incorporated by reference therein which is not so described or filed
therein as required; and all descriptions of any such franchise agreements,
leases, contracts, or other agreements or documents contained in the General
Disclosure Package and in the Prospectus or in a document incorporated by
reference therein are accurate and complete descriptions of such documents in
all material respects. Other than as described in the General Disclosure
Package, no such franchise agreement, lease, contract or other agreement has
been suspended or terminated for convenience or default by the Company or any of
the other parties thereto, and neither the Company nor any of its Subsidiaries
has received notice of and the Company does not have knowledge of any such
pending or threatened suspension or termination.

 

(ll)

Except as set forth in the General Disclosure Package and the Prospectus, none
of the officers or directors of the Company or the Subsidiaries and, to the
knowledge of the Company and the Subsidiaries, none of the employees of the
Company or the Subsidiaries is presently a party to any transaction with the
Company or any of the Subsidiaries (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company and the
Subsidiaries, any entity in which any officer, director, or any such employee
has a substantial interest or is an officer, director, trustee or partner, other
than (i) for payment of salary or consulting fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of the Company and (iii) for other
employee benefits, including stock option agreements and other stock awards
under any equity compensation plan of the Company.

 

(mm)

Except as set forth in the General Disclosure Package and the Prospectus, no
Person has any right to cause the Company to effect the registration under the
Act of any securities of the Company.

 

(nn)

Neither the Company nor any of its Subsidiaries own any “margin securities” as
that term is defined in Regulation U of the Board of Governors of the Federal
Reserve System (the “Federal Reserve Board”), and none of the proceeds of the
sale of the Units will be used, directly or indirectly, for the purpose of
purchasing or carrying any margin security, for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
margin security or for any other purpose which might cause any of the Stock to
be considered a “purpose credit” within the meanings of Regulation T, U or X of
the Federal Reserve Board.

 

12

 



--------------------------------------------------------------------------------

 

 



 

(oo)

No brokerage or finder's fees or commissions are or will be payable by the
Company or the Subsidiaries to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Subscription Agreement, the Registration
Statements, the General Disclosure Package or the Prospectus.

 

(pp)

Except as described in the General Disclosure Package and the Prospectus, no
Subsidiary of the Company is currently prohibited, directly or indirectly, under
any agreement or other instrument to which it is a party or is subject, from
paying any dividends to the Company, from making any other distribution on such
Subsidiary’s capital stock, from repaying to the Company any loans or advances
to such Subsidiary from the Company or from transferring any of such
Subsidiary’s properties or assets to the Company or any other Subsidiary of the
Company.

 

(qq)

No forward-looking statement (within the meaning of Section 27A of the Act and
Section 21E of the Exchange Act) contained in either the General Disclosure
Package or the Prospectus has been made or reaffirmed without a reasonable basis
or has been disclosed other than in good faith.

 

(rr)

The Company has filed all reports required to be filed by it under the Act and
the Exchange Act, including pursuant to Section 13(a) or 15(d) of the Exchange
Act, for the 12 months preceding the date hereof (or such shorter period as the
Company was required by law to file such material) (the foregoing materials,
including the exhibits thereto, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective filing dates, the SEC Reports complied in all
material respects with the requirements of the Act and the Exchange Act, as the
case may be, and the rules and regulations of the Commission promulgated
thereunder, as applicable, and none of the SEC Reports, as of their respective
filing dates, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. Except as set forth in the General Disclosure Package and
the Prospectus, as of the date hereof, the Company and its Subsidiaries do not
have any material liabilities or obligations (absolute, accrued, contingent or
otherwise).

 

(ss)

The Company is in compliance with all applicable provisions of the
Sarbanes-Oxley Act of 2002 and all rules and regulations promulgated thereunder
(the “Sarbanes-Oxley Act”) that are now in effect.

 

(tt)

The Company is in compliance with all applicable corporate governance
requirements set forth in the rules of the Exchange that are now in effect.

 

(uu)

Neither the Company nor any of its Subsidiaries nor, to the Company’s knowledge,
any employee or agent of the Company or any Subsidiary, has (i) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity, (ii) made any unlawful payment
to foreign or domestic government officials or employees or to foreign or
domestic political parties or campaigns from corporate funds, (iii) violated any
provision of the Foreign Corrupt Practices Act of 1977, as amended or (iv) made
any other unlawful payment.

 

(vv)

There are no transactions, arrangements or other relationships between and/or
among the Company, any of its affiliates (as such term is defined in Rule 405 of
the Rules and Regulations) and any unconsolidated entity, including, but not
limited to, any structured finance, special purpose or limited purpose entity
that could reasonably be expected to materially affect the Company’s liquidity
or the availability of or requirements for its capital resources required to be
described in the General Disclosure Package and the Prospectus or a document
incorporated by reference therein which have not been described as required.

 

13

 



--------------------------------------------------------------------------------

 

 



 

(ww)

There are no outstanding loans, advances (except normal advances for business
expenses in the ordinary course of business) or guarantees of indebtedness by
the Company or any of its Subsidiaries to or for the benefit of any of the
officers or directors of the Company, any of its Subsidiaries or any of their
respective family members, except as disclosed in the Registration Statements,
the General Disclosure Package and the Prospectus.

 

(xx)

The operations of the Company and its Subsidiaries are and have been conducted
at all times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, applicable money laundering statutes and applicable rules and
regulations thereunder (collectively, the “Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending, or to the
Company’s knowledge, threatened.

 

(yy)

Neither the Company nor any of its Subsidiaries nor, to the Company’s knowledge,
any director, officer, agent, employee or affiliate of the Company or any of its
Subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and,
to the Company’s knowledge, the Company will not directly or indirectly use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.

 

(zz)

Neither the Company nor any of its affiliates (within the meaning of FINRA Rule
5110(b)(1)(a)) directly or indirectly controls, is controlled by, or is under
common control with, or is an associated person of, any member firm of FINRA.

 

(aaa)

No approval of the shareholders of the Company is required for the Company to
issue and deliver the Units to the Investor.

 

(bbb)

Except as set forth in the General Disclosure Package, the Prospectus and the
Current Report on Form 8-K, as filed by the Company with the Commission on June
5, 2009, the Company has not, in the 12 months preceding the date hereof,
received notice from the Exchange on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of the Exchange.

11.          This Subscription Agreement will involve no obligation or
commitment of any kind until this Subscription Agreement is accepted and
countersigned by or on behalf of the Company. The Investor acknowledges and
agrees that the Investor’s receipt of the Company’s counterpart to this
Subscription Agreement shall constitute written confirmation of the Company’s
sale of Units to such Investor.

12.          All covenants, agreements, representations and warranties herein
will survive the execution of this Subscription Agreement, the delivery of the
Units being purchased and the payment therefor.

13. 

On or prior to the Closing, the Company shall deliver or cause to be delivered
to the Investor the following:

 

(i)

this Subscription Agreement duly executed by the Company;

(ii)        a Warrant registered in the name of the Investor to purchase up to a
number of Common Stock equal to 40% of the Shares to be issued to the Investor
under this Subscription Agreement, with an exercise price equal to $1.15,
subject to adjustment therein (such Warrant certificate may be delivered within
5 days of the Closing);

 

14

 



--------------------------------------------------------------------------------

 

 



(iii)       the Prospectus and Prospectus Supplement (which may be delivered in
accordance with Rule 172 under the Act); and

(iv)       an opinion from Morgan, Lewis & Bockius LLP, as counsel to the
Company, providing the opinions set forth in Schedule C hereto.

14.          The obligations of the Investor are subject to the accuracy, when
made and as of the Applicable Time and as of the Closing, of the representations
and warranties of the Company contained herein, to the accuracy of the
statements of the Company made in any certificates pursuant to the provisions
hereof, to the performance by the Company of its obligations hereunder, and to
each of the following additional terms and conditions (which conditions may be
waived in the sole discretion of the Investor):

 

(a)

The Registration Statement is effective under the Act, and no stop order
suspending the effectiveness of any Registration Statement or any part thereof,
preventing or suspending the use of any Base Prospectus, any Preliminary
Prospectus, the Prospectus or any Permitted Free Writing Prospectus or any part
thereof shall have been issued and no proceedings for that purpose or pursuant
to Section 8A under the Act shall have been initiated or threatened by the
Commission, and all requests for additional information on the part of the
Commission (to be included or incorporated by reference in the Registration
Statements or the Prospectus or otherwise) shall have been complied with to the
reasonable satisfaction of the Investor; and the Rule 462(b) Registration
Statement, if any, any Issuer Free Writing Prospectus (except for a “road show”)
and the Prospectus shall have been filed with, the Commission within the
applicable time period prescribed for such filing by, and in compliance with,
the Rules and Regulations, and the Rule 462(b) Registration Statement, if any,
shall have become effective immediately upon its filing with the Commission;
and, if applicable, FINRA shall have raised no objection to the fairness and
reasonableness of the terms of this Agreement or the transactions contemplated
hereby.

 

(b)

The Investor shall not have discovered and disclosed to the Company on or prior
to the Closing Date that any Registration Statement or any amendment or
supplement thereto contains an untrue statement of a fact that, in the opinion
of counsel for the Investor, is material or omits to state any fact that, in the
opinion of such counsel, is material and is required to be stated therein or is
necessary to make the statements therein not misleading, or that the General
Disclosure Package, any Issuer Free Writing Prospectus or the Prospectus or any
amendment or supplement thereto contains an untrue statement of fact that, in
the opinion of such counsel, is material or omits to state any fact which, in
the opinion of such counsel, is material and is necessary in order to make the
statements, in the light of the circumstances in which they were made, not
misleading.

 

(c)

All corporate proceedings and other legal matters incident to the authorization,
form and validity of each of this Subscription Agreement, the Securities, the
Registration Statements, the General Disclosure Package, each Issuer Free
Writing Prospectus and the Prospectus and all other legal matters relating to
this Subscription Agreement and the transactions contemplated hereby shall be
reasonably satisfactory in all material respects to counsel for the Investor,
and the Company shall have furnished to such counsel all documents and
information that they may reasonably request to enable them to pass upon such
matters.

 

(d)

Morgan, Lewis & Bockius LLP, as counsel to the Company, shall have furnished to
the Investor such counsel’s written opinion, addressed to the Investor and dated
as of Closing providing the opinions set forth in Schedule C hereto.

 

(e)

The Company shall have furnished to the Investor a certificate, dated as of the
Closing Date, of its Chairman of the Board or President and its Chief Financial
Officer stating that (i) such officers have carefully examined the Registration
Statement, the General Disclosure Package, any Permitted Free Writing Prospectus
and the Prospectus and, in their opinion, the Registration Statements and each
amendment thereto, at the Applicable Time, as of the date of this Subscription

 

15

 



--------------------------------------------------------------------------------

 

 



Agreement and as of the Closing Date did not include any untrue statement of a
material fact and did not omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, and the
General Disclosure Package, as of the Applicable Time and as of the Closing
Date, any Permitted Free Writing Prospectus as of its date and as of the Closing
Date, the Prospectus and each amendment or supplement thereto, as of the
respective date thereof and as of the Closing Date, did not include any untrue
statement of a material fact and did not omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances in
which they were made, not misleading, (ii) since the effective date of the
Initial Registration Statement, no event has occurred which should have been set
forth in a supplement or amendment to the Registration Statements, the General
Disclosure Package or the Prospectus, that was not so set forth, (iii) to their
knowledge after reasonable investigation, as of the Closing Date, the
representations and warranties of the Company in this Subscription Agreement are
true and correct and the Company has complied with all agreements and satisfied
all conditions on its part to be performed or satisfied hereunder at or prior to
the Closing Date, and (iv) there has not been, subsequent to the date of the
most recent audited financial statements included or incorporated by reference
in the General Disclosure Package, any material adverse change in the financial
position or results of operations of the Company and its Subsidiaries (taken as
a whole), or any change or development that, singularly or in the aggregate,
would reasonably be expected to involve a material adverse change, in or
affecting the condition (financial or otherwise), results of operations,
business, assets or prospects of the Company and its Subsidiaries taken as a
whole, except as set forth in the Prospectus.

 

(f)

Since the date of the latest audited financial statements included in the
General Disclosure Package or incorporated by reference in the General
Disclosure Package as of the date hereof, (i) neither the Company nor any of its
Subsidiaries shall have sustained any loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth in the General Disclosure Package, and (ii)
there shall not have been any change in the capital stock (other than the
issuance of options in the ordinary course of business and pursuant to the
Company’s stock option plans described in the General Disclosure Package or the
Prospectus or Common Stock issued pursuant to the exercise of warrants or upon
the exercise of stock options previously outstanding under the Company’s stock
option plans and the issuance of Common Stock pursuant to employee stock
purchase plans) or long-term debt of the Company or any of its Subsidiaries, or
any change, or any development involving a prospective change, in or affecting
the business, general affairs, management, financial position, stockholders’
equity or results of operations of the Company and its Subsidiaries, otherwise
than as set forth in the General Disclosure Package, the effect of which, in any
such case described in clause (i) or (ii) of this paragraph (k), is, in the
judgment of the Investor, so material and adverse as to make it impracticable or
inadvisable to proceed with the sale or delivery of the Units on the terms and
in the manner contemplated in the General Disclosure Package.

 

(g)

No action shall have been taken and no law, statute, rule, regulation or order
shall have been enacted, adopted or issued by any governmental agency or body
which would prevent the issuance or sale of the Securities or materially and
adversely affect the business or operations of the Company; and no injunction,
restraining order or order of any other nature by any federal or state court of
competent jurisdiction shall have been issued which would prevent the issuance
or sale of the Securities or materially and adversely affect or potentially
materially and adversely affect the business or operations of the Company.

 

(h)

Subsequent to the execution and delivery of this Subscription Agreement there
shall not have occurred any of the following: (i) trading in securities
generally on the New York Stock Exchange, the Nasdaq Stock Market or the
Exchange or in the over-the-counter market, or trading in any securities of the
Company on any exchange or in the over-the-counter market, shall have been
suspended or materially limited, or minimum or maximum prices or maximum range
for prices shall have been established on any such exchange or such market by
the Commission, by such

 

16

 



--------------------------------------------------------------------------------

 

 



exchange or market or by any other regulatory body or governmental authority
having jurisdiction, (ii) a banking moratorium shall have been declared by
Federal or state authorities or a material disruption has occurred in commercial
banking or securities settlement or clearance services in the United States,
(iii) the United States shall have become engaged in hostilities, or the subject
of an act of terrorism, or there shall have been an outbreak of or escalation in
hostilities involving the United States, or there shall have been a declaration
of a national emergency or war by the United States or (iv) there shall have
occurred such a material adverse change in general economic, political or
financial conditions (or the effect of international conditions on the financial
markets in the United States shall be such) as to make it, in the judgment of
the Investor, impracticable or inadvisable to proceed with the sale or delivery
of the Units on the terms and in the manner contemplated in the General
Disclosure Package and the Prospectus.

 

(i)

The Exchange shall have approved the Shares and the Warrant Stock for listing
therein, subject only to official notice of issuance.

 

(j)

The Company shall have prepared and filed with the Commission a Current Report
on Form 8-K with respect to the offering of the Units, which shall include as an
exhibit thereto this Agreement.

 

(k)

On the date of its first use, the Company shall have prepared and filed with the
Commission an Issuer Free Writing Prospectus, substantially in the form attached
as Schedule D hereto.

 

(l)

As of Closing, the Company shall be in compliance with all of its covenants in
Section 5 of that certain Placement Agent Agreement, dated July 23, 2009 with
Cowan and Company, LLC, Oppenheimer & Co., Inc. and Ladenberg Thalmann & Co.,
Inc. (the “Placement Agent Agreement”). The Company covenants and agrees that it
will remain in compliance with and will perform all such covenants (with the
exception of Section 5(k)) as if (i) such Placement Agent Agreement were entered
into on the date hereof and (ii) made in favor of the Investor.

15.          All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within the United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if delivered from
outside the United States, by International Federal Express or facsimile, and
shall be deemed given (i) if delivered by first-class registered or certified
domestic mail, three business days after so mailed, (ii) if delivered by a
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so
mailed, or (iv) if delivered by facsimile, upon electronic confirmation of
receipt and shall be delivered as addressed as follows:

 

•

if to the Company, to:

 

Antares Pharma, Inc.

 

250 Phillips Blvd., Suite 290

 

Ewing, NJ, 08618

 

Fax: (215) 359-3015

 

Attention: Chief Financial Officer

 

 

•

With a copy to:

 

 

Morgan, Lewis & Bockius LLP

 

1701 Market Street

 

Philadelphia, PA 19103-2921

 

Fax: (215) 963-5001

 

Attention: Joanne R. Soslow

 

 

•

if to the Investor, at its address on the signature page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

 

17

 



--------------------------------------------------------------------------------

 

 



 

16.           The Company acknowledges that the only material, non-public
information relating to the Company or its subsidiaries that the Company, its
employees or agents has provided to the Investor in connection with the Offering
prior to the date hereof is the existence of the Offering.

17.           The Company and the Investor agree that the Company shall, prior
to the opening of the financial markets in New York City on the business day
immediately after the date hereof file a current report on Form 8-K with the
Commission including, but not limited to, a form of this Subscription Agreement
as an exhibit thereto.

18.           This Agreement may be terminated by the Investor, as to Investor’s
obligations hereunder only and without effect whatsoever on the obligations of
the Company, by notice to the Company if Closing has not occurred and the Units
have not been delivered to the Investor by the close of trading on the NYSE Amex
on September 25, 2009.

19.           This Subscription Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor.
This Subscription Agreement will be governed by the internal laws of the State
of New York, without giving effect to the principles of conflicts of law. This
Subscription Agreement may be executed in one or more counterparts, each of
which will constitute an original, but all of which, when taken together, will
constitute but one instrument, and signatures may be delivered by facsimile or
by e-mail delivery of a “.pdf” format data file.

[Signature page follows]

 

18

 



--------------------------------------------------------------------------------

 

 



INVESTOR SIGNATURE PAGE

 

Number of Units (each consisting of one share of Common Stock and Warrants to
purchase 0.4 of a share of Common Stock):

 

 

Purchase Price Per Unit:

$

 

 

Aggregate Purchase Price:

$

 

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

Dated as of: September __, 2009

 

 

Print Name:

 

INVESTOR

Title:

 

By:                                                                                    

Address:

 

 

 

Fax Number:

 

 

Taxpayer Identification Number:

 

 

Instructions for Warrants:

Exact name in which Warrants are to be registered:

 

Mailing address for Warrants:

 

 

 

 

 

Instructions for Shares:

Name of DTC Participant:
(broker-dealer at which the account or accounts to be credited with the Shares
are maintained)

 

DTC Participant Number:

 

Account Name:

 

Account Number:

 

Person to contact to initiate DWAC at closing:

Name:

 

 

Tel:

 

Email:

 

 

EXCEPTIONS TO SECTION 9:

 

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

19

 



--------------------------------------------------------------------------------

 

 



SUBSCRIPTION AGREEMENT

 

Agreed and Accepted September ___, 2009:

 

ANTARES PHARMA, INC.

 

By:

 

Name:

 

Title:

 

 

Sale of the Shares purchased hereunder is made pursuant to the Registration
Statement.

 

 

20

 



--------------------------------------------------------------------------------

SCHEDULE A

 

 

Name of Subsidiary

State or Other Jurisdiction of Formation

Antares Pharma AG

Switzerland

Antares Pharma IPL AG

Switzerland

Permatec NV

Netherlands, Antilles

Antares Pharma UK Limited

United Kingdom

 

--------------------------------------------------------------------------------

SCHEDULE B

 

General Use Free Writing Prospectuses as filed on September 18, 2009.

 

--------------------------------------------------------------------------------

SCHEDULE C

 

The Company is a corporation validly existing and in good standing under the
laws of the state of Delaware.

The Company is duly qualified to do business and as a foreign corporation in the
jurisdictions listed opposite its name on a schedule to the opinion.

The Subscription Agreement and Warrant have been duly authorized, executed and
delivered by the Company.

The Stock and the Warrant Shares have been duly authorized by the Company and,
when issued and sold by the Company, and delivered by the Company to, and paid
for by, the investors in accordance with the terms of the Subscription
Agreements, will be validly issued, fully paid and non-assessable.  The Warrant
Shares have been duly and validly reserved by the Company for issuance.

--------------------------------------------------------------------------------

SCHEDULE D

 

That certain Free Writing Prospectus, filed September 18, 2009, is incorporated
by reference herein.

 

 

 